NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
M_ARCELINO G. ESPIRITU,
Petiti0ner, ~
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2010-3163 _
Petition for review of the Merit Systems Protei:tion
Board in case no. SFO831090974-l-1.
ON MOTION
ORDER
Marcelino G. Espiritu submits an informal brief out of
time. He explains that the address used to send him a
recent court order was incorrect.
Upon consideration there0f,
IT IS ORDERED THAT2
(1) The mandate is recalled, the court's previous dis-
missal order is Vacat;ed, the petition is reinstated, and the
informal brief is accepted for f'iling.

ESPIRITU V. OPM
2
(2) The respondent should calculate its brief due date
from the date of filing of this order.
FEB 28 2011
Date
oct Marcelino G. Espiritu
Russell J. Upton, Esq.
s8
FOR THE COURT
/s/ J an Horbal},[
J an H0rbaly
Clerk
Fl 5
u.s. co o1?EPPEA1.s ron
me HenAL cmcu1r
FEB 2 8 2011
.lAH HORBA1.¥
CLEH(